Tilghman C. J.
after stating the exceptions, and that the court would give no opinion but upon the last, delivered judgment upon that point, as follows.
We are very clear that this exception was well founded. What the plaintiff and another person had done in the transaction alluded to, was totally irrelevant to the issue joined, and the evidence could only tend to draw the attention of the jury from the point before them, and perhaps to influence their minds. It has been contended that the evidence was proper, as it tended to corroborate the testimony given before, touching the custom of the country, by shewing that in the plaintiff’s own opinion, a carrier was not liable for losses which happened without his neglect or want of skill. But this is not the case; for it does not appear that the plaintiff and MlIlvaine received any compensation for the goods in their vessel, nor whether or not the loss happened by the act of God, nor whether they were carried under a special agreement, as is often the case. In short it does not appear that they were to be considered in any respect in the light of common carriers. This kind of evidence was the more im-. proper, as it was taking the plaintiff by surprize; for he had no reason to suppose that a matter quite foreign from the business in question, would be made the subject of inquiry. On this exception our opinion is that the judgment of the court of Common Pleas be reversed. On the other exceptions we decline giving any opinion.
Judgment reversed. Venire de novo.